Name: Council Decision 2008/651/CFSP/JHA of 30 June 2008 on the signing, on behalf of the European Union, of an Agreement between the European Union and Australia on the processing and transfer of European Union-sourced passenger name record (PNR) data by air carriers to the Australian Customs Service
 Type: Decision
 Subject Matter: information technology and data processing;  organisation of transport;  air and space transport;  European construction;  international affairs;  Asia and Oceania
 Date Published: 2008-08-08

 8.8.2008 EN Official Journal of the European Union L 213/47 COUNCIL DECISION 2008/651/CFSP/JHA of 30 June 2008 on the signing, on behalf of the European Union, of an Agreement between the European Union and Australia on the processing and transfer of European Union-sourced passenger name record (PNR) data by air carriers to the Australian Customs Service THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 24 and 38 thereof, Whereas: (1) On 28 February 2008 the Council decided to authorise the Presidency, assisted by the Commission, to open negotiations for an Agreement between the European Union and Australia on the processing and transfer of European Union-sourced passenger name record (PNR) data by air carriers to the Australian Customs Service. Those negotiations have been successful and a draft Agreement has been drawn up. (2) This Agreement contains detailed assurances for the protection of PNR data transferred from the European Union concerning passenger flights to or from Australia. (3) Australia and the European Union will periodically review the implementation of the Agreement, so as to allow the Parties, in the light of such a review, to take any action deemed necessary. (4) The Agreement should be signed, subject to its conclusion at a later date. (5) Article 15(2) of the Agreement provides that the Agreement will be applied provisionally as of the date of signature. Member States should therefore give effect to its provisions as from that date in conformity with existing domestic law. A Declaration to that effect will be made at the time of signature of the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The signing of the Agreement between the European Union and Australia on the processing and transfer of European Union-sourced passenger name record (PNR) data by air carriers to the Australian Customs Service, is hereby approved on behalf of the European Union, subject to the conclusion of the said Agreement. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the European Union, subject to its conclusion. Article 3 In accordance with Article 15(2) of the Agreement, the provisions of the Agreement shall be applied on a provisional basis in conformity with existing domestic law as of the date of its signature, pending its entry into force. The annexed Declaration on provisional application is to be made at the time of signature. Done at Brussels, 30 June 2008. For the Council The President D. RUPEL ANNEX Declaration to be made on behalf of the European Union at the time of the signature of the Agreement between the European Union and Australia on the processing and transfer of European Union-sourced passenger name record (PNR) data by air carriers to the Australian customs service This Agreement, while not derogating from or amending the legislation of the EU or its Member States, will, pending its entry into force, be implemented provisionally by the Member States in good faith, in the framework of their existing national laws.